In an action to recover damages for breach of contract, the defendant Facilities Development Corporation appeals from an order of the Supreme Court, Westchester County (Nicolai, J.), entered August 17, 1994, which denied its motion, inter alia, to dismiss the complaint based on lack of subject matter jurisdiction or to transfer the venue of the action to Albany County.
Ordered that the order is modified, on the law, by deleting the provision thereof which denied the branch of the appellant’s motion which was to transfer the venue of the action to Albany County and substituting therefor a provision granting that branch of the motion; as so modified, the order is affirmed, without costs or disbursements; and it is further,
Ordered that the Clerk of the Supreme Court, Westchester County, is directed to transfer the file of the action to the Clerk of the Supreme Court, Albany County.
McKinney’s Unconsolidated Laws of NY § 4412 (1) expressly provides that the Supreme Court shall have exclusive jurisdiction of any action, suit, or special proceeding brought by, against, or involving the appellant. Accordingly, the Supreme Court properly denied that branch of the appellant’s motion to dismiss the complaint for lack of subject matter jurisdiction.
However, the Supreme Court erred in denying that branch of the appellant’s motion which was to transfer the venue of the action to Albany County (see, McKinney’s Unconsolidated Laws of NY § 4412 [1]).
The appellant’s remaining contentions are without merit. Balletta, J. P., Rosenblatt, Pizzuto, Joy and Altman, JJ., concur.